Case 8:18-cv-02059-CEH-SPF Document 16 Filed 05/28/19 Page 1 of 2 PageID 88




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  EFFIE DAWSON,

        Plaintiff,
                                                       CASE NO.: 8:18-cv-02059-CEH-SPF
 v.

  RECEIVABLES PERFORMANCE
  MANAGEMENT, LLC,

       Defendant.
_____________________________________________________________________________

                           NOTICE OF PENDING SETTLEMENT


       Plaintiff, EFFIE DAWSON, by and through her undersigned counsel, hereby submits this

Notice of Settlement and states that Plaintiff, EFFIE DAWSON, and Defendant, RECEIVABLES

PERFORMANCE MANAGEMENT, LLC, have reached a settlement with regard to this case and

are presently drafting, finalizing, and executing the settlement and dismissal documents. Upon

execution of same, the parties will file the appropriate dismissal documents with the Court.



                                             /s/Geoffrey E. Parmer
                                             Geoffrey E. Parmer, Esq.
                                             Florida Bar No. 989258
                                             William “Billy” Peerce Howard, Esq.
                                             Florida Bar No. 0103330
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Blvd.
                                             Tampa, FL 33629
                                             Telephone: (813) 500-1500, ext. 205
                                             Facsimile: (813) 435-2369
                                             Geoff@TheConsumerProtectionFirm.com
                                             Billy@TheConsumerProtectionFirm.com
                                             Attorneys for Plaintiff
Case 8:18-cv-02059-CEH-SPF Document 16 Filed 05/28/19 Page 2 of 2 PageID 89




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 28, 2019, the foregoing was served using the CM/ECF

system, which will provide electronic notice of filing to all counsel of record.



                                              /s/Geoffrey E. Parmer
                                              Geoffrey E. Parmer, Esq.
                                              Florida Bar No. 989258
                                              William “Billy” Peerce Howard, Esq.
                                              Florida Bar No. 0103330
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500, ext. 205
                                              Facsimile: (813) 435-2369
                                              Geoff@TheConsumerProtectionFirm.com
                                              Billy@TheConsumerProtectionFirm.com
                                              Attorneys for Plaintiff

cc: Mediator James R. Betts
